[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Practice Book 282 gives the court the discretion to strike a case from the jury list if the case is not properly claimed to a jury.
In a jury trial, the court decides all issues of law, and the jury decides only factual issues. General Statutes 52-216; Practice Book 306. In this case, the contested issue appears to be the legal effect of a contract entered into between the former Mayor of Waterbury without approval of the Board of Aldermen and the plaintiff. There appears to be no factual issue in dispute.
The court may strike a case from a jury docket when there is no prejudice to the other party. Peabody International v. Coordination Technology, Inc., 6 Conn. L. Rptr. 437, 442 (May 18, 1992, Nigro, J.) (court enforced jury waiver clause in lease three years after claim to jury list). There is no prejudice to the defendant in striking the case from the jury list as there are no issues of contested fact to submit to a jury.
The case cited by the defendant, Carqiulo v. Delsole,769 F.2d 77 (1985), is distinguishable as both parties in that case wanted a jury trial.
Accordingly, in the absence of a factual dispute, the court will strike the case from the jury list upon the plaintiff's withdrawal of his claim for jury trial.
McDONALD, J. CT Page 4122